DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “one or more locating features” in claims 12 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 4-5 and 16 are objected to because of the following informalities:
Claim 4 recites: “the coversheet and the repaired coversheet portion comprises” which should read: “the coversheet and the repaired coversheet portion comprise”.  
Claims 5 and 16 each recites: “the coversheet and the repaired coversheet portion each comprise” which should read: “the coversheet and the repaired coversheet portion each comprises”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 7-9, 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ryznic et al. (US 8,070,450 B1) in view of Dupree et al. (US 6,199,746) hereinafter Dupree.
Regarding claim 1, Ryznic teaches a dual walled component (Col. 3, line 36-Col. 4, line 22, Figs. 1-5) comprising:
a spar comprising a plurality of pedestal (Col. 3, line 36-Col. 4, line 22 and Ryznic FIG. 4 annotated below),
a coversheet (31, 33) attached to a first set of pedestals from the plurality of pedestals (The shell which surrounds the spar is formed of 3 shell segments 31-33. See Col. 4, lines 26-27 and Fig. 4. Any given shell segment  is considered a coversheet) (Ryznic, annotated FIG. 4 below),
a repaired coversheet portion (32) attached to a second set of pedestals from the plurality of pedestals and to the coversheet (Ryznic, annotated FIG. 4 below). In Ryznic, a damaged shell segment is removed and a new shell segment is reinserted onto the spar (Col. 2, lines 42-45). The shell segment (32) is thus considered the repaired coversheet portion.

    PNG
    media_image1.png
    550
    795
    media_image1.png
    Greyscale

Ryznic does not specifically state that the repaired coversheet portion includes a braze material.
However, Dupree teaches a component for a gas turbine engine comprising a coversheet (10) (Figs. 1-2) and a repaired coversheet portion (42) disposed in a hole in the coversheet for repairing the coversheet (Figs. 1-6, Col. 5, lines 55-65). Dupree further teaches the repaired coversheet portion comprises a braze material (Col. 4, lines 38-43). Here is the teaching that is well known in the art to use braze material for repairing turbine engine components.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Ryznic such that the repaired coversheet comprises a braze material as taught by Dupree as this would render a stronger adhesion of the coversheet to the repaired coversheet portion.
Regarding claim 2, Ryznic as modified by Dupree teaches all the claimed limitations as stated above in claim 1. Ryznic as modified by Dupree further teaches the repaired coversheet portion comprises a braze alloy (Dupree, Col. 4, lines 38-43).
Regarding claim 4, Ryznic as modified by Dupree teaches all the claimed limitations as stated above in claim 1. Ryznic as modified by Dupree further teaches the coversheet and the repaired coversheet portion comprise the same alloy (Dupree, Col. 4, lines 10-30).
Regarding claim 7, Ryznic as modified by Dupree teaches all the claimed limitations as stated above in claim 1. Ryznic as modified by Dupree further teaches a gas turbine engine component, wherein the gas turbine engine component comprises the spar, the coversheet and the repaired coversheet portion (Ryznic, Col. 3, lines 9-13).
Regarding claim 8, Ryznic as modified by Dupree teaches all the claimed limitations as stated above in claim 1. Ryznic as modified by Dupree further teaches the coversheet defines an outer wall of the dual walled component (Ryznic, Fig. 1).
Regarding claim 9, Ryznic as modified by Dupree teaches all the claimed limitations as stated above in claim 1. Ryznic as modified by Dupree further teaches wherein the braze material comprises a braze preform (Dupree, Col. 4, lines 10-30).
Regarding claim 11, Ryznic as modified by Dupree teaches all the claimed limitations as stated above in claim 1. Ryznic as modified by Dupree further teaches the plurality of pedestals define at least one channel (23) (Ryznic, Fig. 4) between the shell and the coversheet, wherein the at least one channel is configured to pass a cooling fluid therethrough (Ryznic, Fig. 4).
Regarding claim 13, Ryznic teaches a gas turbine engine component comprising a dual walled component comprising:
a spar comprising a plurality of pedestal (Col. 3, line 36-Col. 4, line 22 and Ryznic FIG. 4 annotated below),
a coversheet (31, 33) attached to a first set of pedestals from the plurality of pedestals (The shell which surrounds the spar is formed of 3 shell segments 31-33. See Col. 4, lines 26-27 and Fig. 4. Any given shell segment  is considered a coversheet) (Ryznic, annotated FIG. 4 above),
a repaired coversheet portion (32) attached to a second set of pedestals from the plurality of pedestals and to the coversheet (Ryznic, annotated FIG. 4 below). In Ryznic, a damaged shell segment is removed and a new shell segment is reinserted onto the spar (Col. 2, lines 42-45). The shell segment (32) is thus considered the repaired coversheet portion.
Ryznic does not specifically state that the repaired coversheet portion includes a braze material.
However, Dupree teaches a component for a gas turbine engine comprising a coversheet (10) (Figs. 1-2) and a repaired coversheet portion (42) disposed in a hole in the coversheet for repairing the coversheet (Figs. 1-6, Col. 5, lines 55-65). Dupree further teaches the repaired coversheet portion comprises a braze material (Col. 4, lines 38-43). Here is the teaching that is well known in the art to use braze material for repairing turbine engine components.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Ryznic such that the repaired coversheet comprises a braze material as taught by Dupree as this would render a stronger adhesion of the coversheet to the repaired coversheet portion.
Regarding claim 14, Ryznic as modified by Dupree teaches all the claimed limitations as stated above in claim 13. Ryznic further teaches the repaired coversheet comprises a braze alloy or braze preform (Dupree, Col. 4, lines 38-43).
Claims 3, 10, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ryznic in view of Dupree and further in view of Topal (US 2005/0217110 A1).
 Ryznic as modified by Dupree teaches all the claimed limitations as stated above in claims 1 and 13. Ryznic as modified by Dupree does not specifically teach: 
the coversheet comprises a first alloy, and wherein the  repaired coversheet portion comprises a s second, different alloy;
the repaired coversheet portion comprises a Ni-base alloy, a Co-based alloy, or Ti-based alloy.
However, Topal drawn to a gas turbine engine component teaches a blade (22) (Figs. 1-3), the blade being form from a cobalt base alloy (para. 0025). Topal further teaches a repaired material (250) for repairing a damaged portion of the blade, the repaired material being form from a Nickel based alloy (para. 0010).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Ryznic such that the repaired coversheet portion and the coversheet comprise different alloy and the repaired coversheet comprising a Nickel base alloy as taught by Topal. It has been held (see MPEP 2144.07) that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)).
Claims 5-6 and  16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ryznic in view of Dupree and further in view of Uskert et al. (US 2014/0271153 A1) hereinafter Uskert.
Regarding claims 5 and 16, Ryznic as modified by Dupree teaches all the claimed limitations as stated above in claims 1 and 13. Ryznic as modified by Dupree does not teach wherein the coversheet and the repaired coversheet portion each comprises a plurality of film cooling holes.
However, Uskert drawn to a gas turbine engine teaches an airfoil (100) comprising a core (102) and a coversheet (112) disposed over the core (Fig. 2, paras. 0019-0022). Uskert further teaches a plurality of film cooling holes (122) formed in the coversheet (Fig. 2, para. 0024) and a thermal barrier coating (114) to reduce heat transfer in the airfoil (para. 0021).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Ryznic by providing a plurality of film cooling holes in the coversheet and the repaired coversheet as taught by Uskert in order to provide cooling to the component (Note that in Ryznic the repaired coversheet portion is an integral part of the component; as shown in Uskert, Fig. 2, the film cooling holes are formed all over the skin (112) of the airfoil. Thus, forming the film cooling holes would include forming them also in the repaired coversheet portion).
Regarding claims 6 and 17, Ryznic as modified by Dupree teaches all the claimed limitations as stated above in claims 1 and 13. Ryznic as modified by Dupree does not teach a thermal barrier coating on the coversheet and the repaired coversheet.
However, Uskert drawn to a gas turbine engine teaches an airfoil (100) comprising a core (102) and a coversheet (112) disposed over the core (Fig. 2, paras. 0019-0022). Uskert further teaches a plurality of film cooling holes (122) formed in the coversheet (Fig. 2, para. 0024) and a thermal barrier coating (114) to reduce heat transfer in the airfoil (para. 0021).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Ryznic by providing a thermal barrier coating on the coversheet and the repaired coversheet as taught by Uskert in order to reduce heat transfer in the airfoil (Uskert, para. 0021) (Note that in Ryznic the repaired coversheet portion is an integral part of the component; as shown in Uskert, Fig. 2, the thermal barrier coating is formed all over the skin (112) of the airfoil. Thus, forming the thermal barrier coating on the component would include forming is also on the repaired coversheet portion).
Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ryznic in view of Dupree and further in view of Wilson et al. (US 2006/0120869 A1) hereinafter Wilson.
Ryznic as modified by Dupree teaches all the claimed limitations as stated above in claims 1 and 13. Ryznic as modified by Dupree does not teach wherein at least one of the spar and the coversheet define one or more locating features.
However, Wilson teaches a gas turbine engine component (10) (Figs. 2-4) comprising; a spar (12) and a coversheet (48) which extends over the spar (para. 0028). Wilson further teaches the spar and the coversheet include locating features (60, 62) for connecting the spar to the coversheet (para. 0028).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Ryznic by proving locating features on the spar and the coversheet as taught by Wilson in order for connecting the spar to the coversheet.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 8,539,659 B2; US 2014/0044939 A1 are cited for teaching a repaired material for repairing a damaged portion of a turbine component.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920. The examiner can normally be reached M-F: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXIME M ADJAGBE/Examiner, Art Unit 3745



/Christopher Verdier/Primary Examiner, Art Unit 3745